BLACK, Judge.
The petition for writ of certiorari is denied. See Dep’t of Highway Safety & Motor Vehicles v. Robinson, 93 So.3d 1090 (Fla. 2d DCA 2012), petition for review filed, No. SC12-1874 (Fla. Sept. 5, 2012). However, as we did in Robinson, we certify the following question of great public importance to the supreme court pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v):
WHEN A SUSPENDEE SEEKS FORMAL REVIEW OF A DRIVER’S LICENSE SUSPENSION PURSUANT TO SECTION 322.2615(a), FLORIDA STATUTES, IS IT A VIOLATION OF DUE *1145PROCESS TO SUSPEND THE LICENSE AFTER A SUBPOENAED WITNESS FAILS TO APPEAR AND THE SUSPENDEE CANNOT ENFORCE THE SUBPOENA WITHIN THE STATUTORILY MANDATED THIRTY-DAY PERIOD FOR FORMAL ADMINISTRATIVE REVIEW?
NORTHCUTT and MORRIS, JJ., Concur.